Citation Nr: 0103582	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-18 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), prior to November 30, 1999.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from November 30, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 50 percent rating, effective August 5, 1997.  In 
an August 2000 rating decision, the RO granted a 70 percent 
rating for PTSD, effective November 30, 1999.  

Since the RO has, in effect, granted a staged rating, for the 
veteran's PTSD, the Board has separated the original issue 
before it (i.e., entitlement to a higher rating for PTSD) 
into two issues, as indicated on the initial page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

In his July 2000 Brief in support of the veteran's claim, the 
veteran's representative raised the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities pursuant to 38 C.F.R. 
§ 4.16 (2000).  However, that issue has not been adjudicated 
by the RO and has not been certified for appellate review.  
It is referred to the RO for appropriate development.  

The issue of the proper effective date for the grant of 
service connection for PTSD has not been certified for Board 
review as there has been no adequate or timely substantive 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  Prior to November 30, 1999, the veteran's PTSD was 
manifested by occupational and social impairment demonstrated 
by a flattened affect, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

3.  Currently, the veteran's PTSD is manifested by 
occupational and social impairment demonstrated by unprovoked 
irritability, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships; total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
or grossly inappropriate behavior has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD, prior to November 30, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2000).  

2.  The criteria for the assignment of a rating in excess of 
70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam Era as a Rifleman.  
His awards and decorations included the National Defense 
Service Medal, the Republic of Vietnam Service Medal with 
three stars, the Republic of Vietnam Campaign Medal with 
"60" device, the Vietnam Cross of Gallantry and the Combat 
Action Ribbon.  

The veteran filed a claim for service connection for PTSD 
that was received by the RO on August 5, 1997.

At a VA psychiatric examination in November 1997, the veteran 
related that he began having nightmares in 1969, and he 
continued to have them a few times a week since then.  He 
also experienced flashbacks.  His first wife was afraid of 
him because of his aggressive behavior and he would often hit 
her in his sleep.  He was afraid of falling asleep and he had 
difficulty sleeping because he was sensitive to noises. He 
felt suspicious and watched his back all the time.  Sudden 
sounds or movements startled him and made his heart beat 
faster.  He avoided things that reminded him of his war 
experiences, and he did not like to be around people.  He 
worked as a car salesman, but experienced difficulty taking 
orders from his bosses.  He avoided crowds and was unable to 
wait in lines.  Mental status evaluation revealed that the 
veteran was attentive and cooperative.  His speech was 
relevant and coherent.  His mood was one of sadness and his 
affect was appropriate.  He demonstrated good judgment but 
had a lack on sight into his psychiatric problems.  PTSD was 
diagnosed.  His Global Assessment of Functioning (GAF) was 
reported to be 70.  The examiner commented that his degree of 
psychiatric impairment was mild.  

At a VA psychiatric examination in November 1999, the veteran 
related that he worked as an auto salesman and he had severe 
problems with anxiety and irritability.  He often argued with 
customers or his boss.  He found it difficult to tolerate 
confrontation and he became extremely anxious, panicky, and 
his heart beat faster.  He had been fired from two jobs in 
the last seven years for fighting with his bosses.  He 
continued to suffer from nightmares and flashbacks of his 
combat experiences.  He suffered from irritability, and he 
tended to isolate himself from others.  He was hypervigilant 
and avoided triggers that reminded him of the war.  He was 
prone to verbal aggression but not violence.  A jackhammer 
that was sounding during the examination caused him to become 
visibly anxious.  He attended church and performed in a 
gospel group.  He had been married to his second wife for 
five years.  He described a good relationship between them, 
and he maintained contact with his four adult children and 
two grandchildren.  He was currently learning computer 
skills.  He continued to work as an auto salesman and was not 
in danger of getting fired.  Mental status evaluation 
revealed that his speech was within normal limits.  His mood 
and affect were anxious.  His thought processes were 
circumstantial but coherent and organized.  He appeared to 
have average intelligence and fund of knowledge.  He did not 
experience any hallucinations, delusions, suicidal or 
homicidal ideations.  He was cognitively intact to 
orientation, attention, memory, abstraction, judgment, and 
insight.  PTSD was diagnosed.  His GAF was reported to be 60.  
The examiner commented that the veteran experienced 
moderately severe impairment of occupational and social 
functioning due to his significant PTSD symptoms.  He was 
able to hold a job, but just barely.  

II.  Analysis

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  In this case, all relevant 
evidence has been obtained by the RO, and the veteran has not 
identified any outstanding evidence that might aid his claim.  
Accordingly, the Board finds that VA's duties set forth in 
the Veterans Claims Assistance Act of 2000 have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).  

The veteran's PTSD is currently evaluated under Diagnostic 
Code (DC) 9411.  Under the General Rating Formula for 
Psychoneurotic Disorders, a 50 percent rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating will be assigned when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411 (2000).  

A Rating in Excess of 50 Percent Prior to November 30, 1999

Upon VA examination in November 1997, examiner concluded that 
the veteran's symptoms due to PTSD, which included difficulty 
sleeping and getting along with co-workers, nightmares, 
flashbacks, and avoidance tendencies, resulted in mild 
impairment.  His GAF was reported to be 70.  The criteria to 
determine the correct score on the GAF scale are found in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association (DSM-IV).  A 
score between 61 and 70 contemplates mild symptoms which 
result in some impairment in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Based on these 
clinical findings, the Board finds that the 50 percent rating 
adequately reflected the level of disability associated with 
the veteran's PTSD.  Upon VA examination in November 1999, 
the veteran's GAF was reduced to 60 and the examiner 
concluded that he suffered from moderately severe social and 
occupational impairment due to his PTSD.  Based on these 
findings his rating was increased to 70 percent effective the 
date of the examination.  


A Rating in Excess of 70 Percent

The evidence reflects that the veteran has had difficulty 
maintaining employment, and that he was fired from two 
positions for yelling at his boss.  At present, he was 
employed as an auto salesman and he indicated at the VA 
examination in November 1999, that he was not in danger of 
losing this position.  He has complained of difficulty 
sleeping, nightmares and flashbacks, and increased 
hypervigilance, irritability and suspiciousness.  He avoided 
triggers that reminded him of the war and had a severe 
startle response.  In addition, he has continued to 
experience difficulty with others.  However, he reported that 
he had a good relationship with his second wife and he also 
maintained positive relationships with his children and 
grandchildren.  He attended church and participated in a 
gospel group.  Upon VA examination in November 1999, the 
examiner concluded that the veteran had a moderately severe 
degree of occupational and social impairment due to his PTSD.  
His GAF was reported to be 60.  

DSM-IV indicates that a GAF score between 51 and 60 
contemplates moderate symptoms which result in moderate 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Based on these clinical findings, the Board finds that the 
current 70 percent rating adequately reflects the level of 
disability associated with the veteran's PTSD.  The record 
does not reflect that the veteran's symptoms result in total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, or grossly inappropriate behavior.  
In fact, none of these symptoms were indicated in the medical 
records; and the veteran is, in fact, gainfully employed.  
Hence, the Board concludes that a rating in excess of 70 
percent is not warranted.  See 38 C.F.R. § 4.130, DC 9411 
(2000).  

The Board notes that, VA issued new regulations for rating 
psychiatric disorders effective on November 7, 1996.  61 Fed. 
Reg. 52,700 (1996).  The Court of Appeals for Veterans Claims 
has held that, where a pertinent law or regulation changes 
after a claim has been filed or reopened but before the 
administrative and/or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Fischer v. West, 11 Vet. App. 
121, 123 (1998), quoting Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, since the veteran's claim for 
service connection for PTSD was filed in August 1997, the new 
rating criteria were the only ones applied to his claim.  The 
old ones are inapplicable.  

The veteran's representative has argued that the Court's 
holding in Johnson v. Brown, 7 Vet. App. 95, 97 (1994) as it 
related to the "old" rating criteria should be applied to 
the "new" rating criteria.  In Johnson, the Court held that 
the criteria in 38 C.F.R. § 4.132, DC 9411 (1996) for a 100 
percent total rating were each independent bases for granting 
a total evaluation.  However, in declining to extend the 
Court's holding in that case to the current rating criteria, 
the Board points out that Johnson specifically related to 
38 C.F.R. § 4.132, DC 9411 (1996) and the criteria set forth 
therein.  Since the new rating criteria include other 
factors, the Board finds that the holding in Johnson may not 
be properly applied to those criteria.  


ORDER

Entitlement to a rating in excess of 50 percent for PTSD, 
prior to November 30, 1999, is denied.  

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

